oRICINAL                                                04/14/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0004


                                        PR 20-0004
                                                                         FILED
                                                                          APR 14 2020
                                                                       Bowen Greenwood
                                                                     Olen< of Supren-ie Court
 IN RE THE PETITION OF                                                      e of n/Inntene
                                                                    OR8tR
 MARK J. HARTWIG




       Mark J. Hartwig has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since May 2017.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana,Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board ofContinuing Legal Education,P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this\ LA day of April, 2020.
                                                  For the Court,




                                                               Chief Justice